Title: From James Madison to Peter Minor, 19 October 1825
From: Madison, James
To: Minor, Peter


        
          Dr. Sir
          Montpr. Ocr: 19. 25
        
        I have recd from Col. Pickering the inclosed Nos. of the N. England Farmer, containing his letters on a question between him & Mr. Powell, relating to the improvement of our breed of Neat Cattle. On being apprized that I could not give to the discussion the attention due to it, he requests me to hand the papers over to some gentleman to whom they

might be acceptable; and I take the liberty of selecting you as most capable of doing justice to the subject.
        I inclose also a few late London newspapers just received; which you may hand to Mr. Gilmer, if any articles be observed, worth extracting. I have looked too slightly into them to judge whether there be any such.
      